MobileBits Holdings Corporation 1990 Main Street Suite 750 Sarasota, FL 34236 October 11, 2011 Shehzad K. Niazi U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE - Mail Stop 3561 Washington, DC 20549 Re: MobileBits Holdings Corporation Amendment No. 1 to Preliminary Schedule 14C Filed September 29, 2011 File No. 000-53953 Dear Mr. Niazi: We are in receipt of your verbal opinion in regard to the above-referenced Amendment No. 1 to Preliminary Schedule 14C (the “Filing”) filed on September 29, 2001 with the Securities and Exchange Commission (the “Commission”). We understand the staff of the Division of Corporation Finance currently has no more comments on the Filing. We acknowledge that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your attention to this matter. Sincerely, MobileBits Holdings Corporation /s/ Walter Kostiuk Walter Kostiuk Chief Executive Officer
